Ludeling, C. J.
The plaintiffs injoined the sheriff from selling their property to pay taxes, on the grounds set forth in the ease of' Clara H. Flower v. Michael Legras, tax collector, just decided.
In this ease, however, the plaintiffs prayed for a trial by jury, which was allowed. When the jury was about to be drawn, the plaintiffs objected to the jurors being sworn, and excepted to the whole panel, because not drawn in accordance with law, as they had been drawn from only a portion of the voters, whereas they should have been drawn from all the voters. This exception was overruled; and we are required to pass upon it. The evidence shows that the jury, in this case, was drawn from a box, which contained only a remnant of the names of the voters, who had been selected as jurors in 1870, after *260three panels had been drawn therefrom for previous terms of the court. Tho act of 1868 declares that “thirty days before the sitting of each jury term of tho District Court of the several parishes (tiie parish of Orleans excepted), tho sheriff, parish judge, and the clerk of the district court, together with two qualified electors to be summoned by the «said parish judge, shall meet in the court house of their respective parishes, and select from the list of registered voters the names of every qualified elector on the same,” * * * “not exempt by law from jury duty, and shall make a list of the same, to be filed in the office of the clerk of the district court. The aforesaid officers and qualified electors shall cause to be written on separate ballots of paper of uniform size, the name of each person so selected and placed upon the list, which ballots shall be deposited in a box to be provided for the purpose, and after being well mixed, one of said officers, under tho direction of the others and of the two qualified electors present, shall draw therefrom not less than forty-eight ballots, and a larger number if ordered by the district judge, and tho clerk of the district court shall, as each name is drawn, enter it upon a,list for record, and deposit the ballot so drawn in a separate box, etc. The list of jurors so drawn for each term shall be filed in the clerk’s office as soon as completed,’’ etc., and “the persons thus drawn shall be summoned by the sheriff to serve as jurors at the next ensuing term of the court,” etc. R. Statutes, 422.
The jury in this case was not drawn in the manner indicated by the foregoing law, and the objections should have been sustained. The plaintiffs being entitled to a trial by jury, the cause must be remanded for that purpose.
It is therefore ordered and adjudged that the judgment of the district court be set aside, and that the case b.e remanded to the court a qua, to be tried de novo. It is further ordered that the appellee pay costs of appeal.